Citation Nr: 1208489	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the claims file reveals that, although the May 2007 rating decision reopened and then denied the Veteran's claims of entitlement to service connection for a low back disability and a right hip disability on their merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in these claims.  If it is found that no new and material evidence has been submitted, the merits of the claims may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Service connection for a low back disability was originally denied in an August 2004 rating decision because there was no evidence of any complaints or treatment for a low back disability in service and there was no evidence of a current low back disability; the claim was last finally denied by a June 2005 rating decision on the basis that there was no evidence of a causal relationship between the current disability and the Veteran's service or any incident therein.  The Veteran did not initiate an appeal of the adverse determination.

3.  The evidence received since the June 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

4.  Service connection for a right hip disability was last denied by a June 2005 rating decision on the basis that there was no evidence of a current disability.  The Veteran did not initiate an appeal of the adverse determination.

5.  The evidence received since the June 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability.

6.  Any currently diagnosed low back disability, to include diagnosed disc disease with herniated disc and nerve impingement syndrome, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.

7.  Any currently diagnosed right hip disability, to include diagnosed degenerative changes of the right hip, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).

3.  A low back disability, to include diagnosed disc disease with herniated disc and nerve impingement syndrome, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A right hip disability, to include degenerative changes, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's claim to reopen his previously denied claim for service connection for a right hip disability, prior to initial adjudication of the claim, a letter dated in August 2006 fully satisfied the duty to notify provisions with regard to claims for service connection.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the August 2006 letter provided the Veteran with adequate notice regarding the specific basis for the prior June 2005 denial of his claim for service connection for a right hip disability and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

With regard to the Veteran's claim to reopen his previously denied claim for service connection for a low back disability, the August 2006 fully satisfied the duty to notify provisions with regard to claims for service connection.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the August 2006 letter did not provide the Veteran with adequate notice regarding the specific basis for the prior denial of his claim.  In the decision below, the Board has reopened the Veteran's claim for service connection for a low back disability.  Therefore, the Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case, and there is no conceivable prejudice to the Veteran that could result from this adjudication.  38 U.S.C.A. §§ 5100 et. seq. (West 2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Finally, the duty to assist the appellant has also been satisfied in this case.  Service treatment records, available private treatment records, Social Security Administration records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

A VA examination with respect to the issues on appeal was obtained in May 2007.  38 C.F.R. § 3.159(c) (4).  The examination report is adequate as it is predicated on an examination of the Veteran in conjunction with a review of his claims file, and provided rationale for why an opinion as to the etiology of the Veteran's disabilities could not be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board notes that the Veteran's representative contends that the case should be remanded to provide the Veteran a more contemporary examination to assess the current severity of his disabilities.  However, it is the etiology of the Veteran's claimed disabilities at issue and not their severity.  The Board finds that there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

New and Material Evidence to Reopen Claims for Service Connection

The Veteran is seeking to reopen his claims of entitlement to service connection for a low back disability and a right hip disability.  The Veteran's claim for service connection for a low back disability was originally denied in an August 2004 rating decision because there was no evidence of any complaints or treatment for a low back disability in service and there was no evidence of a current low back disability.  He did not appeal the rating decision.  In March 2005, the Veteran attempted to reopen his claim for service connection for a low back disability.  The June 2005 rating decision reopened his claim and denied service connection on the basis that there was no evidence of a causal relationship between his current low back disability and his service or any incident therein.  The June 2005 rating decision further denied the Veteran's original claim for service connection for a right hip disability on the basis that there was no evidence of a current disability.  The Veteran did not appeal the June 2005 rating decision.  That decision is final and binding on him with regard to his claims for service connection for a low back disability and a right hip disability based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the June 2005 rating decision, the record contained the Veteran's service treatment records, as well as VA and private treatment records dating from January 2004 to May 2005.  

The evidence associated with the claims files subsequent to the June 2005 rating decision includes a September 2006 opinion from the Veteran's VA primary care physician.  The VA physician opined that it was as likely as not that the causes of the Veteran's current low back pain disc disease with herniated disc and nerve impingement syndrome were due to his military service.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  The September 2006 VA examiner's opinion is certainly new, in that it was not previously of record.  Further, the opinion is evidence indicating an etiological link between the Veteran's current back disability and his service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and is material.  Therefore, the submitted September 2006 VA physician's opinion raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disability.  

Likewise, the evidence associated with the claims file subsequent to the June 2005 rating decision includes a May 2007 VA X-ray study of the right hip showing evidence of osteoarthritis of the joint.  Evidence submitted also includes a May 2007 VA orthopedic examination report noting a diagnosis of degenerative joint disease (DJD) of the right hip.  This medical evidence was not previously of record and is material because for the first time, competent medical evidence of a diagnosed right hip disability has been submitted.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the submitted VA X-ray study and examination reports raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right hip disability.  

Service Connection

Having determined that there is new and material evidence to reopen the Veteran's claims for service connection for low back and right hip disabilities, the Board must proceed to evaluate the merits of the claims.  As discussed above, the Veteran has been provided with appropriate notice and assistance in order to consider his claims on the merits.  

The Veteran contends that his current low back and right hip disabilities, respectively diagnosed as disc disease with herniated disc and nerve impingement syndrome and osteoarthritic changes of the right hip, are the result of an injury he sustained in service during parachute training.  The Veteran alleges that he did not seek treatment for his injuries in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's low back disability, to include currently diagnosed disc disease with herniated disc and nerve impingement syndrome, had its onset in service, within one year of his discharge from service or is etiologically related to his service or any incident therein.  

Initially, the Veteran's service treatment records show no complaints, findings, treatment or diagnosis of a low back disability.  Likewise, there is no evidence indicating treatment for any diagnosed disc disease of the low back within one year of the Veteran's discharge from service.  VA and private treatment records show that the Veteran first complained of low back pain in September 2004 and was first diagnosed with degenerative changes and disc herniation in the lumbar spine in November 2004, more than 13 years after his discharge.  Consequently, to the extent the degenerative changes of the lumbar spine are a manifestation of arthritis, but were not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.  

Likewise, although the Veteran believes that his current low back disability is the result of an inservice injury during parachute training, the Board finds that the service treatment records, post-service treatment records and a May 2007 VA examiner's opinion to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he injured his low back, during a parachute jump while training in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, service personnel records indicate that he participated in 16 parachute jumps and was awarded a parachute badge in early 1990.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Thus, his lay assertions with regard to whether his currently diagnosed disc disease with herniated disc and nerve impingement syndrome, is etiologically related to his service or any incident therein are not competent or sufficient.  

The May 2007 VA examiner, after reviewing his claims file including his service treatment records, and examining the Veteran, opined that the Veteran's claim that his present back condition is the direct and proximate result of any incident or occurrence in service could not be resolved without resorting to mere conjecture and speculation.  Explaining this, the examiner noted the Veteran's reported history of low back pain that began in the 1990s while he served as a paratrooper; that the Veteran reported that he had records in his possession that showed that he was treated for low back complaints in service and that he would fax them to the examiner; and that the Veteran stated that he first sought medical treatment for back complaints in 1994 or 1995 from a private physician, but from whom he was unable to secure copies of those treatment records.  The report also notes that the Veteran's primary care VA physician had provided an opinion that it was as likely as not that his current back problems were due to his service.  However, the May 2007 VA examiner noted that there was no indication as to whether the primary care physician reviewed the Veteran's claims file at the time.  The VA examiner further noted that the Veteran did not provide the promised service treatment records for his back and that there was no additional evidence of record documenting his treatment for back complaints in service.  Without such additional information, the examiner indicated that any medical opinion regarding an etiological link between the Veteran's current low back disability and his service would be resorting to mere conjecture and speculation.  The Board finds that there is no competent evidence that indicates the Veteran's current low back disability had its onset in service or is etiologically related to his service or any incident therein.

In this regard, the Board acknowledges the aforementioned September 2006 opinion of the Veteran's primary care VA physician that it was "at least as likely as not that the causes of the Veteran's current low back pain, disc disease with herniated disc and nerve impingement syndrome are due to his military service."  However, the Board finds the May 2007 VA examiner's opinion regarding any etiological link between the Veteran's low back disability and his service to be more probative as the examiner reviewed the claims file in addition to the examination and provided rationale for his inability to provide an opinion without resorting to conjecture and speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In contrast, the September 2006 opinion proffered by the Veteran's primary care VA physician did not provide any rationale for his opinion that there was an etiological link between the Veteran's low back disability and his service and failed to mention whether the Veteran's claims file or service treatment records were reviewed.  This is obviously significant since they show no back complaints until more than 10 years post service.  Thus, the Board finds that the September 2006 VA examiner's opinion regarding any etiological link between the Veteran's low back disability and his service, is of little probative value in this case and attaches more probative value to the May 2007 VA examiner's opinion as it is reasoned, detailed, and included a review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

To the extent that the Veteran asserts continuity of the symptoms associated with his diagnosed low back disability since service, available private and VA treatment records dating from April 2001 show that, prior to September 2004, the Veteran did not seek treatment for any low back complaints.  VA and private treatment records further show no relevant history linking his low back disability to his service or any incident therein.  Thus, the contemporary treatment records, show no continuity of symptomatology and no relevant history prior to September 2004.  Therefore, the Board finds that the objective medical treatment records contradict the Veteran's allegations of continuity of symptomatology of his low back disability since service.

While the Board finds the Veteran is competent to say that he has experienced low back pain on a continuous basis since service, his statements are directly contradicted by the contemporaneous record.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions, initially given over 13 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The most probative evidence of record fails to show that the Veteran had any diagnosed low back disability prior to September 2004, 13 years after his discharge from service in August 1991.  The Board finds this gap in time significant, particularly the absence of any complaints in the records dated between 2001 and 2004.  This weighs against the existence of a link between the Veteran's currently diagnosed disc disease of the lumbar spine with herniated disc and nerve impingement syndrome, and his time in service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5107(b).  

Likewise, although medical evidence reveals that the Veteran currently suffers a right hip disability, to include DJD, the Board finds that preponderance of the competent evidence of record does not show that it had its onset in service, within one year of his discharge from service or is etiologically link the Veteran's service or any incident therein.  The service treatment records show the Veteran sought treatment on one occasion in August 1987, for complaints of "popping" in the right hip, but X-ray findings revealed no bony abnormalities.  There is no further complaints, findings, treatment or diagnoses for a right hip disability in service.  

Post-service treatment records, which chronologically begin in April 2001, show the Veteran was initially diagnosed with a right hip disability 6 years later, in May 2007, when a VA X-ray study revealed osteoarthritic changes to the joint.  No competent evidence etiologically links the current hip disability to service.  

To the extent that the Veteran asserts continuity of the symptoms associated with his diagnosed right hip disability since service, as indicated above, available private and VA treatment records dating from April 2001 show that, prior to May 2007, the Veteran did not seek treatment for any right hip complaints.  VA and private treatment records further show no relevant history linking his right hip disability to his service or any incident therein.  Thus, the contemporary treatment records, show no continuity of symptomatology and no relevant history prior to May 2007.  Therefore, the Board finds that the objective medical treatment records contradict the Veteran's allegations of continuity of symptomatology of his right hip disability since service.

While the Board finds the Veteran is competent to say that he has experienced right hip pain on a continuous basis since service, his statements are directly contradicted by the contemporaneous record.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions, initially given 16 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The most probative evidence of record fails to show that the Veteran had any diagnosed right hip disability prior to May 2007, almost 16 years after his discharge from service in August 1991.  Further, given this context, the May 2007 VA examiner found that it would only be speculation to link current hip disability to service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  38 U.S.C.A. § 5107(b).  










(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for low back and right hip disabilities are reopened.

Service connection for a low back disability, to include disc disease with herniated disc and nerve impingement, is denied.

Service connection for a right hip disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


